Order entered Novem her 16, 2012

                                         /
                                        j
                                        1           /




                                             lii The
                                     Coitrt ot(ppcat
                             fittj Oitritt ot Zi1cxa at JOat1a
                                     No. 05-12-00277-CV

                   PEI)RO (;ONZALEz & MARIA GOMEZ, Appellants

                                               V.

                    VATR CONSTRUCTION LLC & ALL AMERICAN
                       ROOFING & CONSTR tJCTI ON, Appdllecs

                      On Appeal from the 298th Judicial 1)istrict Court
                                   Dallas County, Texas
                          Trial Court CaLise No. I)C-09-09360-M
                                             ORDER

       The Court has beibre it appellants’ November 12. 2012 unopposed motion for extension

to tile their reply to VATR Construction’s brief. The Court GRANTS the motion and ORDERS

that any reply to the brief of VATR Construction be filed by December 12, 2012. The Court also

has before it appellants’ November 14, 2012 motion for an additional extension of time to file

their reply to All American Roofing & Construction, LLC’s brief. The Court GRANTS the

motion and ORDERS that any reply to the brief of All American Roofing & Construction, LLC

be filed by December 12, 2012.     No further extensions will be granted absent a showing of

exceptional circumstances.




                                                                   IS
                                                    JUSTICE